Citation Nr: 1104526	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  07-13 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for residuals 
of a right knee injury.

2. Entitlement to a combined rating in excess of 20 percent for 
residuals of a left knee injury.

3. Entitlement to a rating in excess of 10 percent for a left hip 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 
1999 to March 2004.  These matters are before the Board of 
Veterans' Appeals (Board) on appeal from an April 2005 rating 
decision of the Los Angeles, California Department of Veterans 
Affairs (VA) Regional Office (RO) that granted service connection 
for right knee and left hip disabilities, rated 10 percent, each 
and a left knee disability (rated 20 percent combined), all 
effective March 30, 2004.  The Veteran's claims file is now in 
the jurisdiction of the San Diego, California RO.  

The matters of the ratings for left hip and left knee 
disabilities are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if further action on his part is 
required.  


FINDING OF FACT

Throughout since the grant of service connection the Veteran's 
right knee disability has been manifested by range of motion no 
less than 0 degrees extension and 125 degrees flexion; 
subluxation or lateral instability is not shown.  


CONCLUSION OF LAW

A rating in excess of 10 percent is not warranted for the 
Veteran's right knee disability.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic 
Codes (Codes) 5256-5262 (2010).






REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant 
claim.  

As the rating decision on appeal granted service connection and 
assigned a disability rating and effective date for the award, 
statutory notice had served its purpose, and its application was 
no longer required.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  A March 2007 statement of the case (SOC) provided 
notice on the "downstream" issue of entitlement to increased 
initial ratings; and a December 2007 supplemental SOC 
readjudicated the matter after the Veteran and his representative 
were given the opportunity to respond.  38 U.S.C.A. § 7105; see 
Mayfield v. Nicholson, 20 Vet. App. 537, 542 (2006).  The Veteran 
has had ample opportunity to respond/supplement the record and 
has not alleged that notice in this case was less than adequate.  
See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) ("Where a 
claim has been substantiated after the enactment of the VCAA, the 
appellant bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream issues").

The Veteran's pertinent treatment records have been secured.  The 
RO arranged for an examination on behalf of VA in March 2005 and 
a VA examination in November 2007.  The examinations are adequate 
to assess the disability as the examiners expressed familiarity 
with the history of the disability, and conducted thorough 
examinations of the Veteran, noting all findings necessary for 
proper determinations in the matter.  See Barr v. Nicholson, 21 
Vet. App. 303 (2007) (VA must provide an examination that is 
adequate for rating purposes).  The Veteran has not identified 
any pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  Accordingly, the Board will address the merits of 
the claim. 

B. Legal Criteria, Factual Background, and Analysis

In general, disability evaluations are determined by the 
application of a schedule of ratings, which is based on the 
average impairment of earning capacity caused by a given 
disability.  Separate diagnostic codes identify the various 
disabilities which are rated according to the specific criteria 
therein.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 U.S.C.A. 
§ 5107; 38 C.F.R. §§ 3.102, 4.3.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance. 
Functional loss may be due to the absence or deformity of 
structures or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior in undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use must 
be regarded as seriously disabled.  38 C.F.R. § 4.40.  With 
respect to joints, in particular, the factors of disability 
reside in reductions of normal excursion of movements in 
different planes. Inquiry will be directed to more of less than 
normal movement, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, or atrophy 
of disuse.  38 C.F.R. § 4.45.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining whether 
the evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which case 
the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

In a claim for an increased rating, "staged" ratings may be 
warranted if the claim involves the initial rating assigned with 
a grant of service connection.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

Traumatic arthritis is rated as degenerative arthritis under Code 
5003.  Degenerative arthritis established by X-ray findings is 
rated on the basis of limitation of motion under the appropriate 
diagnostic code(s) for the specific joint(s) involved.  When the 
limitation of motion is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application for 
each such major joint affected by limitation of motion, to be 
combined, not added under Code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Codes 5010-5003.  

Flexion of the leg limited to 60 degrees warrants a 0 percent 
rating, flexion limited to 45 degrees warrants a 10 percent 
rating, flexion limited to 30 degrees warrants a 20 percent 
rating, and flexion limited to 15 degrees warrants a 30 percent 
rating.  38 C.F.R. § 4.71a, Code 5260.

Extension of a leg limited to 5 degrees or less warrants a 0 
percent rating, extension limited to 10 degrees warrants a 10 
percent rating, extension limited to 15 degrees warrants a 20 
percent rating, extension limited to 20 degrees warrants a 30 
percent rating, extension limited to 30 degrees warrants a 40 
percent rating, and extension limited to 45 degrees warrants a 50 
percent rating.  38 C.F.R. § 4.71a, Code 5261.

Flexion of the knee to 140 degrees is considered full and 
extension to 0 degrees is considered full.  See 38 C.F.R. 
§ 4.71a, Plate II.

In addition, the rating schedule provides for a 10 percent rating 
for slight recurrent subluxation or lateral instability, a 20 
percent rating for moderate recurrent subluxation or lateral 
instability, and a 30 percent rating for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, Code 
5257.
The Veteran suffered a traumatic right knee injury in service and 
was granted service connection as described above. 

On March 2005 examination (on behalf of VA) the Veteran reported 
experiencing knee pain; he reported intermittent right knee pain 
occurring four to five times per week and lasting 30 minutes to 
an hour.  He had difficulty climbing stairs and using a stick 
shift because of the bilateral knee pain.  He did not experience 
incapacitation or lose any time from work during the year prior 
due to the right knee.  Examination of the right knee revealed 
limited and painful motion and a mild clicking sound.  There was 
no heat, redness, swelling, effusion, drainage, instability, or 
weakness of the bilateral knees.  Drawer's sign and McMurray test 
were negative bilaterally.  Right knee range of motion studies 
revealed extension to 0 degrees and flexion to 125 degrees with 
pain.  X-rays were interpreted as revealing minimal joint 
effusion of the right knee.  The diagnosis was right knee status 
post-trauma with minimal joint effusion.

An August 2007 VA outpatient treatment record notes that the 
Veteran had bilateral knee pain. 

On November 2007 VA examination the Veteran reported that he was 
employed by VA in a work study program.  There was questionable 
subpatellar crepitation in the right knee.  Range of motion 
studies revealed extension to 0 degrees bilaterally.  Right knee 
flexion was to 155 degrees, without pain.  Manipulation of the 
right knee did not reveal any ligamentous laxity or instability.  
The examiner noted that there had been increased stress on the 
Veteran's right knee in compensation for his left knee.  He did 
not wear a right knee brace and there was no indication of 
instability.  He experienced flare-ups of pain with weather 
changes, stairs, crouching, stooping, and squatting.  Repetitive 
movement of the right knee did not result in increased functional 
impairment.  There was no evidence of abnormal objective 
findings.  X-rays of the right knee were interpreted to be 
unremarkable.  The diagnosis was chronic strain of the right knee 
without evidence of disability or functional impairment.  

As the Veteran's right knee disability is currently rated 10 
percent, the focus is on those criteria that would provide for 
(at least) the next higher (20 percent) rating.  

There is no evidence of pathology such as ankylosis, dislocated 
or removed semilunar cartilage, or tibia and fibula involvement.  
Therefore ratings under Codes 5256, 5258, 5259, and 5262 are not 
warranted. 

On November 2007 VA examination X-rays of the right knee were 
interpreted as unremarkable.  Consequently, a rating under Code 
5010-5003 for arthritis based on noncompensable limitation of 
motion is not warranted.   

Right knee flexion is not shown at any time during the appeal 
period to have been limited to less than 125 degrees.  
Consequently, a rating in excess of 10 percent under Code 5260 is 
not warranted.  Right knee extension is not shown to have been 
limited at all; hence, a rating in excess of 10 percent under 
Code 5261 likewise is not warranted.  Furthermore, examination 
also found no additional limitations on use (with repeat range of 
motion studies).  Examination found no evidence of lateral 
instability or subluxation.  Extensive testing for such on 
examinations was negative.  On March 2005 examination instability 
testing was negative and on November 2007 VA examination 
manipulation of the right knee did not reveal any ligamentous 
laxity or instability.  The evidence of record does not show or 
suggest right knee subluxation or instability at any time during 
the appeal period.  Accordingly, the right knee disability does 
not warrant a rating under Code 5257.  

In summary, the Veteran does not meet any of the criteria for the 
next higher (20 percent) rating for his right knee disability at 
any time during the appeal period

The Board has also considered whether referral for extraschedular 
consideration is suggested by the record.  There is no objective 
evidence or allegation in the record of symptoms of and/or 
impairment due to the right knee disability that are not 
encompassed by the rating assigned.  The functional impairment 
shown (decreased range of motion and pain with clicking and 
crepitation) is encompassed by the criteria for the schedular 
rating assigned.  See 38 C.F.R. § 4.71a Code 5260.   Therefore, 
those criteria are not inadequate.  Accordingly, referral for 
extraschedular consideration is not warranted.  38 C.F.R. 
§ 3.321(b); Thun v. Peake, 22 Vet. App. 111 (2008).  

Finally, as the Veteran has been employed in a VA work study 
program and has not alleged he is unemployable due to his 
service-connected right disability, the matter of entitlement to 
a total rating based on individual unemployability is not raised 
by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009). 


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.


REMAND

Regarding the ratings of the Veteran's left hip and left knee 
disabilities, while the notice provisions of the VCAA appear to 
be satisfied the Board finds that further development of the 
record is necessary to comply with VA's duty to assist the 
Veteran in the development of facts pertinent to the claims.  See 
38 C.F.R. § 3.159.   

As noted above, once VA determines that an examination is 
warranted, the examination must be adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007). 

	Left hip disability

At the outset the Board notes that the service-connected left hip 
disability has been characterized as "pain" and that without 
underlying pathology "pain" itself is not a disability.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  
Significantly, the diagnostic codes for rating hip disabilities 
include Code 5253 which provides for a 20 percent rating where 
there is limitation of abduction, motion lost beyond 10 
degrees.  38 C.F.R. § 4.71a.  The November 2007 VA examiner 
(while providing other range of motion findings) did not report 
on left hip abduction.  Accordingly, the Board finds that an 
additional VA examination is necessary.

	Left knee disability

A February 2006 private outpatient treatment record notes that 
the Veteran would receive follow up treatment once he completed 
scans (and possibly a new MRI).  A March 2008 VA outpatient 
treatment record notes that the Veteran failed to get a scheduled 
MRI and needed another MRI referral.  Thus, the evidence of 
record indicates that there are outstanding VA treatment records 
pertaining to the left knee disability.  [Notably, the record 
appears to show that the Veteran now has some left knee 
instability.]  

Accordingly, the case is REMANDED for the following:

1.	The RO should secure for the record copies 
of complete clinical records of all VA 
evaluations and/or treatment the Veteran 
has received for his left hip and left 
knee disabilities from March 2008 to the 
present.

2.	The RO should ask the Veteran to identify 
the providers of any and all non VA 
evaluations and/or treatment he has 
received for his left hip and left knee 
disabilities.  He should provide a 
chronological listing identifying all 
providers and any releases necessary for 
VA to secure records from private 
providers.  The RO must secure for 
association with the claims file the 
complete clinical records (i.e. those not 
already associated with the claims file 
from all sources identified).

3.	The RO should then arrange for an 
orthopedic examination of the Veteran to 
determine the current nature and severity 
of his left hip disability (and if 
indicated/suggested by records received , 
the current severity of his left knee 
disability).  The Veteran's claims file 
must be reviewed by the examiner in 
conjunction with the examination.  
Findings reported should include detailed 
descriptions of any (and all) symptoms and 
associated limitation of function, of the 
disability.  Range of motion studies 
should encompass all hip movements (to 
specifically include left hip abduction).  
The examiner is asked to identify (by 
clinical diagnosis) the left hip 
disability underlying the Veteran's 
service-connected complaints of left hip 
pain.  If a left knee examination is 
deemed necessary, the examiner should be 
provided a copy of all applicable criteria 
for rating the Veteran's left knee 
disability, and the findings should 
include sufficient detail for 
consideration of all applicable criteria.   

4.	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
Veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  These claims must be afforded 
expeditious treatment.  The law requires that all claims that are 
remanded by the Board for additional development or other 
appropriate action must be handled in an expeditious manner.


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


